United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2821
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Scott Donald Wiele,                     * District of Minnesota.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: October 5, 2007
                                Filed: October 31, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Scott Donald Wiele appeals the 108-month prison sentence the district court1
imposed after he pleaded guilty to mail fraud, in violation of 18 U.S.C. § 1341 (Count
1); wire fraud, in violation of 18 U.S.C. § 1343 (Count 2); and money laundering, in
violation of 18 U.S.C. § 1957(a) (Count 3). In a brief filed under Anders v.
California, 386 U.S. 738 (1967), his counsel argues that Wiele’s sentence is
unreasonable because the court failed to consider the mitigating factors presented at
sentencing, and improperly weighed the 18 U.S.C. § 3553(a) factors.

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
       We enforce the appeal waiver included in Wiele’s plea agreement: the plea
colloquy reflects that Wiele understood and voluntarily accepted the terms of the plea
agreement, including the waiver; this appeal falls within the scope of the waiver; and
no injustice would result. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (discussing enforceability of appeal waiver); see also United States
v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

      After reviewing the record independently pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), we affirm the judgment of the district court. We grant counsel’s
withdrawal motion, and we deny Wiele’s pending motion to stay the appeal.
                       ______________________________




                                         -2-